internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-113239-98 date date index nos number release date legend trustees grantor_trust date company granddaughter statute date court date dear we received the letter dated and later submissions on behalf of trustees requesting rulings concerning the income and generation-skipping_transfer gst tax consequences of the proposed creation and funding of a revocable charitable subtrust this letter responds to that request the facts and representations submitted are as follows grantor created trust on date for the benefit of her family and charities trust was irrevocable on date and it is represented that there have been no actual or constructive additions since that date any increase in value of the corpus of trust since date has been the result of accumulation of income and appreciation of corpus the assets of trust consist primarily of a minority interest block of stock in company a privately-held corporation the remaining assets of trust consist of a cash reserve and cash_equivalent investments section dollar_figure of trust provides that the trust created under the trust agreement is in all respects irrevocable and neither grantor nor any other contributor to the trust estate nor any other person is to have any power to modify amend or revoke the trust in any respect section dollar_figure of trust provides that the payment of any benefits whether of income principal or otherwise shall be vested in the sole discretion of the trustees from time to time amounts of net_income capital_gains or other proceeds or amounts of principal not paid out to a beneficiary shall be accumulated and added to principal section dollar_figure of trust further provides that payments among the members of a class of individual beneficiaries and charitable beneficiaries need not be equal either at the time of payment or at any future time and may be made to none to one to all or to any number of members of the class in any proportions both as between beneficiaries of the same class and as between individual beneficiaries and charitable beneficiaries all as determined by the trustees in their sole discretion section dollar_figure of trust provides that payments of income principal or otherwise at any time may be made to any one or more members of the lowest numbered of the classes of individual beneficiaries described in sec_3 which has one or more representative members then living and eligible to receive benefits and or to any one or more members of the class of charitable beneficiaries described in sec_3 the individual beneficiaries currently eligible to receive distributions from trust include the living issue of granddaughter all spouses of the then living issue of granddaughter and all spouses of the then deceased issue of granddaughter provided that in the case of any such spouse that such spouse was living with and married to such deceased issue at the time of such issue’s death in the event that none of such persons is living at any time trust identifies and defines the membership of certain classes of other individual beneficiaries who shall thereupon be eligible to receive distributions it is represented that none of the children of granddaughter is married and there are no deceased children of granddaughter having living spouses sec_3 provides the potential charitable beneficiaries of trust the potential charitable beneficiaries are defined as such one or more of a group as may be selected by the trustees in their sole discretion from time to time consisting only of corporations associations and institutions which are organized and operated exclusively for religious charitable literary and educational_purposes and projects and which are described both in sec_501 of the internal_revenue_code as the same exists at the execution of trust or as it or a successor section may be amended from time to time and in statute as such statute exists at the execution of trust or as it or a successor section may be amended from time to time provided that no charitable_beneficiary shall acquire any enforceable rights to receive income or principal or any vested interest therein against the trustees by virtue of this sec_3 or otherwise any payment actually determined on and made by the trustees to any charitable_beneficiary shall be for its general tax-exempt purposes but without other restriction as to use sec_3 of trust provides that the beneficiaries potentially eligible subject_to the trustees’ determination for any payments of income principal or otherwise shall include at any time all charitable beneficiaries as defined in sec_3 and all members of the class of individual beneficiaries then eligible under sec_3 sec_3 of trust provides that the discretionary powers of distribution of income and principal shall be broad enough to permit complete distribution of all the trust assets at any time and in the event final distribution should be determined on by the trustees or legally required under paragraph 01or otherwise distribution shall be made by the trustees to any or all members of the class of individual beneficiaries and charitable beneficiaries then eligible under the other provisions of article as determined by the trustees in their sole discretion section dollar_figure of trust provides that it is grantor’s intent that trust subject_to the remaining provisions of this paragraph shall endure in perpetuity any trust assets governed by a statute or rule_of law of the situs of the trust or the situs of tangible_property if any which cannot as a matter of law be governed by the law of the situs of the trust from time to time under which statute or rule duration of the trust as set forth in the trust agreement or any suspension of the power of alienation legally adjudged to occur under trust would render the trust invalid shall be distributed on the last date on which said assets can validly remain in trust and in the event such governing statute or rule depends upon specified lives in being grantor’s intent would be to name the lives of all persons described as potential individual beneficiaries in classes one to six inclusive sec_3 as they would be determined at the date of the execution of trust and if a number of such lives less than all must be used they should be selected in order of least age taking the youngest first section dollar_figure of trust provides that the individual trustees have the power to appoint one or more individual trustees or a corporate trustee or one or more individual trustees and a corporate trustee as the case may be to act with the trustee or trustees then acting sec_5 of trust provides that the trustees have the power to divide trust determining values and designating particular assets for grantor’s beneficiaries to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of trust and to make distributions and payments in cash or in_kind or in both sec_5 of trust provides that the trustees have the power to merge the assets of the trust with those of any other trust by whomsoever created maintained for the same potential beneficiaries upon the same terms it is represented that since the inception of trust the trustees have made no distributions from trust to any individual beneficiary the trustees have exercised their discretion to make distributions to various charitable beneficiaries the trustees propose to create a revocable charitable subtrust to be administered exclusively for the benefit of potential charitable beneficiaries and to transfer a portion of stock held by trust to charitable subtrust it is represented that the dispositive provisions of charitable subtrust are the same in all material respects as the dispositive provisions of trust with two exceptions individual beneficiaries are excluded from the class of beneficiaries eligible to receive distributions from charitable subtrust and the class of charitable organizations eligible to receive distributions from charitable subtrust is more narrowly defined than the class of organizations included within the definition of charitable beneficiaries under trust it is represented that the administrative provisions of charitable subtrust differ in numerous respects from the administrative provisions of trust by reason of the different nature and purpose of charitable subtrust the differences are as follows charitable subtrust may be amended with the written consent of the trustees of trust and charitable subtrust may be revoked in whole or in part by the trustees of trust charitable subtrust permits additional contributions by the trustees of trust but does not permit additional contributions by any other person or entity and the trustees of charitable subtrust are authorized to create organizations which are exempt from taxation under sec_501 of the internal_revenue_code to which distributions may be made from charitable subtrust the original trustees of charitable subtrust will be the same as the current trustees of trust charitable subtrust provides that co-trustees and successor trustees of charitable subtrust shall be appointed by the trustees of trust in addition the trustees of trust have the power to remove any trustee of charitable subtrust on date trustees petitioned court for an order authorizing the trustees of trust to create charitable subtrust subject_to the trustees’ receipt of a favorable private_letter_ruling concerning the funding of charitable subtrust on date court issued such an order the following rulings are requested trust shall be treated as the owner of the charitable subtrust under subchapter_j of chapter of subtitle a of the code the creation and funding of the charitable subtrust shall not cause trust the charitable subtrust or any assets of trust or the charitable subtrust to be subject_to the generation-skipping_transfer_tax under chapter of subtitle b of the internal_revenue_code sec_2601 et seq and if the charitable subtrust is revoked or otherwise terminated in such a manner that the assets of the charitable subtrust are restored to trust that event shall not be treated as an addition to trust income_tax ruling - ruling_request based on the information provided and the representations made we conclude that the funding of the charitable subtrust by trust will not result in any federal_income_tax consequences to trust and all items of income deductions and credits against tax of the charitable subtrust funded by trust will be included in computing taxable_income and credits of trust generation-skipping_transfer_tax rulings ruling_request sec_2 sec_2601 of the code imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate and gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean - - a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a a_trust - - if all interests in the trust are held by skip persons or b if - - i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below grantor’s generation because however the trust was irrevocable on date and there have been no additions to it since that date it is exempt from the gst tax pursuant to sec_26_2601-1 an amendment to a_trust which was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust based on the information submitted and the representations made we conclude that the proposed modification of trust will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of trust thus the proposed modification will not affect the exempt status of trust for purposes of chapter accordingly the creation and funding of the charitable subtrust shall not cause trust the charitable subtrust or any assets of trust or the charitable subtrust to be subject_to the gst tax under chapter of subtitle b of the code in addition we conclude that if the charitable subtrust is revoked or otherwise terminated in such a manner that the assets of the charitable subtrust are restored to trust that event will not constitute a post-date addition to trust for purposes of the gst tax imposed by sec_2601 except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under the cited provisions or under any other provision of the code further whether trust is entitled to a deduction under sec_642 for charitable payments made by the charitable subtrust is to be determined by the original terms of trust concerning payments to charitable organizations this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine e ellison christine e ellison chief branch office of assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
